DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.

 Response to Amendment
Claims 1, 9, 15, and 18-19 have been amended changing the scope and contents of the claim. 
Claims 16-17 have been cancelled.
Applicant’s amendment filed February 11, 2022 overcomes the following objection/rejection(s) from the last Office Action of November 15, 2021:
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0092057 to Lee (hereinafter Lee), and further in view of a machine translation of JP 2016009877 to Hiroshi (hereinafter Hiroshi).
Regarding independent claim 1, Lee discloses an image processing apparatus (figure 4) that performs detection processing to detect an object from an image captured by an imaging apparatus (Abstract, “image recognition apparatuses and methods which detect subject objects;” Figure 4; element 200; paragraph 0061, “the image inputting part 110 may receive at least one image acquired by a camera 200.”), the image processing apparatus comprising:
(Figure 4; Paragraph 0071, “Also, the image recognition apparatus 100 according to example embodiments of the present invention can be embodied as computer readable program or codes on a computer readable recoding medium.”); and
one or more memories storing executable instructions which, when executed by the one or more processors, cause the information processing apparatus to perform operations (Paragraph 0071, “Also, the image recognition apparatus 100 according to example embodiments of the present invention can be embodied as computer readable program or codes on a computer readable recoding medium. The computer readable recording medium is any data storage device that can store data which can be thereafter read by a computer system.”) including:
receiving information indicating a position of a first region, designated by a user, in the image, the first region being a target region for a detection processing to detect the object in the image (Fig. 4: “120” i.e., setting an “effective candidate region” that may include the object(s) sought to be detected; see also paragraph 0066 “Here, the effective candidate regions may mean regions having high probability of detecting subject objects, and they may be configured according to the above user input.”);
setting, designated by the user, a maximum size of the object (Fig. 4: “130”; also Paragraphs 0068-69, “… the effective region determining part 130 may select at least one subject object having a size falling within a range defined by the upper limit and the lower limit with reference to the corresponding reference position in the effective candidate region as effective regions”; the upper/lower limits define the max region size)
Lee fails to explicitly disclose as further recited, however Hiroshi discloses determining a second region different from the first region by expanding the first region in the image based on the maximum size of the object (from translation, page 8, “In FIG. 5A, reference numeral 500 denotes a setting screen in a setting tool for setting parameters for human body detection. … A setting rectangle 503 is a UI (user interface) for setting the maximum size of the human body to be detected.”; page 10, “FIG. 5C shows an example where the set rectangles 503 and 504 in FIG. 5A are enlarged to become set rectangles 522 and 521”); and
detecting the object by performing the detection processing on the second region (from translation, page 5, “On the other hand, FIG. 4B shows an example in which a plurality of human bodies is detected from the circumscribed rectangle 403 of the object detected by the object detection unit 202.”; also page 8, “The setting rectangles 503 and 504 can set the size range of the human body to be detected. In this way, it is possible to reduce the processing load related to human body detection and to reduce false detections.”), and
wherein the maximum size of the object is indicated by a vertical size and a lateral size of the object in the image (See figures 5A-5D of original doc which clearly illustrate the vertical/lateral size of the object 502; from translation, page 4, “the parameter setting unit 205 can set the maximum size and the minimum size of the human body to be detected in accordance with a user operation or the like. By setting the maximum size and the minimum size of the human body, it is possible to reduce the processing load related to human body detection and reduce the possibility of erroneous detection.), and
the second region is determined as a region by expanding a rectangle circumscribed to the first region by the vertical size of the maximum size in a perpendicular direction of each sides of the rectangle (from translation, page 8, “A setting rectangle 503 is a UI (user interface) for setting the maximum size of the human body to be detected. Similarly, the setting rectangle 504 is a UI for setting the minimum size of the human body to be detected. The setting rectangles 503 and 504 can set the size range of the human body to be detected.”).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Hiroshi in order to perform object detection on an image when zoom magnification varies (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination further discloses wherein executing the executable instructions causes the information processing apparatus to perform further operations including:
determining whether a detected object as a detection result of the detection processing performed on the second region is included in the first region (Fig. 5, also paragraphs 0073-74 “… reference positions of effective candidate regions may mean positions being references of effective candidate regions within which subject objects can exist” implies whether object(s) sought to be detected may exist; see also Hiroshi from translation, page 8, “… if the zoom magnification (zoom value) is set too high after setting the maximum size of the human body to be detected, the human body corresponding to the maximum size may not be detected. Therefore, the zoom control unit 211 of the present embodiment changes the zoom magnification (zoom value) so that the maximum size of the human body after the change according to the change of the zoom magnification is within the screen area (imaging range of the imaging unit).”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Lee in the combination further teaches the image processing apparatus according to claim 2, wherein the detection result of the detection processing is determined as that the detected object is included in the detection result of the detection processing in a case where a predetermined position of the detected object is included in the first region  (Fig. 5, also paragraphs 0073-74 “… reference positions of effective candidate regions may mean positions being references of effective candidate regions within which subject objects can exist”.  This implies the detected subject objects may or may not be within the effective candidate region relative to a max detection region; see also Hiroshi from translation, page 8, “… if the zoom magnification (zoom value) is set too high after setting the maximum size of the human body to be detected, the human body corresponding to the maximum size may not be detected. Therefore, the zoom control unit 211 of the present embodiment changes the zoom magnification (zoom value) so that the maximum size of the human body after the change according to the change of the zoom magnification is within the screen area (imaging range of the imaging unit).” This indicates detection of the object 502 may/may not be detected depending on the zoom level of the setting), and 
the detection result of the detection processing is determined as that the detected object is not included in the detection result of the detection processing in a case where a predetermined position of the detected object is not included in the first region (As noted in the preceding paragraph analysis, the detected subject objects may or may not be within the effective candidate region relative to a max detection region implies their presence/absence within effective candidate region relative to the max detection region).
Regarding dependent claim 4, the rejection of claim 2 is incorporated herein. Lee in the combination further discloses wherein executing the executable instructions causes the information processing apparatus to perform further operations including:
outputting information relating to the detected object that has been determined as being included in the first region (The result of user input over a displayed image for object detection within an effective candidate region is a form of result output about the detected object(s); see paragraph 0080).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination further discloses wherein a distance from a position contained in an outer periphery of the second region to a position contained in an outer (Lee discloses using multiple regions as needed within the system at paragraph 0137, “reference positions of effective candidate regions, upper limit and lower limit of effective candidate regions;” paragraph 0139, “may configure effective candidate regions based on reference positions so that subject objects can be efficiently detected within a target image” ).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination further discloses a detected object as a detection result of the detection processing performed on the second region has a size smaller than or equal to the maximum size (Paragraph 0077, “Also, a size of effective candidate regions may mean a size in the image to which unique size information of subject objects (e.g. a normal pedestrian has a height from 0.5 m to 2.5 m) is reflected;” Paragraph 0079, “size of effective candidate regions may be defined using a range comprising an upper limit and a lower limit in consideration of unique size differences of subject objects (e.g. differences between heights of children and adults), height differences of undulating ground, height differences between a sidewalk and a roadway, etc.”).
Regarding dependent claim 7, the rejection of claim 4 is incorporated herein. Additionally, Lee in the combination further discloses wherein the information represents a number of objects included in the first region, among objects as the detection result of the detection processing performed on the second region. (Paragraphs 0077-78, 0139, “The above-described image recognition apparatus and method according to the present invention may configure effective candidate regions based on reference positions so that subject objects can be efficiently detected within a target image”.  In effect, the implies the number of objects can be effectively detected within a target image).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Lee in the combination further discloses wherein the object detected by the detection processing is a person (Figure 1, element D, Paragraph 0009, “Referring to FIG. 1, when a black-box camera attached to a car is used to detect pedestrians,”).
Regarding independent claim 9, the references and analysis of claim 1 apply directly. Additionally, Lee in the combination further discloses an image processing method of performing detection processing to detect an object from an image captured by an imaging unit (Fig. 4; also Abstract, “image recognition apparatuses and methods which detect subject objects”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 12, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.

Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly.
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Lee in the combination further discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method that performs detection processing to detect an object from an image captured by an imaging unit (Paragraph 0071, “Also, the image recognition apparatus 100 according to example embodiments of the present invention can be embodied as computer readable program or codes on a computer readable recoding medium.”).
Regarding dependent claim 16, the rejection of claim 1 is incorporated herein. Additionally, although Lee does not expressly state as claimed wherein the maximum size of the object is indicated by a vertical size and a lateral size of the object in the image, it is common knowledge to one of ordinary skills in the art that a size can representative of an an area, which intrinsically exhibits a length by a width i.e., a vertical and lateral size as claimed, and thus, would have been implied and necessitated in Lee (Fig. 4: “130”; also Paragraphs 0068-69, “… the effective region determining part 130 may select at least one subject object having a size falling within a range defined by the upper limit and the lower limit with reference to the corresponding reference position in the effective candidate region as effective regions”; the upper/lower limits define the max region size.). 
Regarding dependent claim 19, the rejection of claim 1 is incorporated herein. Additionally, Hiroshi in the combination further discloses  wherein the second region is determined as a region by expanding a rectangle circumscribed to the first region by the lateral size of the maximum size in a perpendicular direction of each of a right side and a left side of the rectangle (page 10, “FIG. 5C shows an example where the set rectangles 503 and 504 in FIG. 5A are enlarged to become set rectangles 522;” in order to expand one rectangle, into another, it is inherent each size is enlarged perpendicular to their sides).

Claims 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Hiroshi as applied to claim 16 above, and further in view of WO 2013/080056 to Oelke (hereinafter Oelke).
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, Lee further discloses wherein the second region is determined as a region by expanding a rectangle (Paragraph 0126, “In FIG. 8, the region block F having a rectangular shape is used for configuring effective candidate regions. However, the region block F may have various shapes such as a triangle shape, a rhombus shape, and an ellipse shape”) 
Lee and Hiroshi in the combination as a whole fail to explicitly disclose as further recited. However, Oelke discloses circumscribed to the first region by the (page 5, line 32-page 6, line 3, “embodiments, properties relating to the object of interest are analyzed. In some embodiments, properties analyzed within the MBR include, but are not limited to one or more of: size of minimum bounding rectangle… aspect ratio of the rectangle;” thus the rectangles that are expanded within the analysis are analyzed on a level based upon the aspect ratio of the rectangle (read as the ratio of the vertical size in each direction); ; page 19, line 32, “In some embodiments in which the object of interest is s laptop, the aspect ratio of the MBR is calculated in the horizontal-search and/or vertical-search orientations. Laptop computers have predictable sizes and scales;” laptops having predictable sizes and scales allows for a maximum size to be inherent and necessitated to identifying the objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Oelke in order to detect objects from image scans such as electronics within luggage (abstract).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, Oelke in the combination further discloses wherein the second region is determined as a region by expanding a rectangle circumscribed to the first region by a size of a predetermined ratio of the vertical size of the maximum size in a perpendicular direction of each of sides of the rectangle (page 5, line 32-page 6, line 3, “embodiments, properties relating to the object of interest are analyzed. In some embodiments, properties analyzed within the MBR include, but are not limited to one or more of: size of minimum bounding rectangle… aspect ratio of the rectangle;” thus the rectangles that are expanded within the analysis are analyzed on a level based upon the aspect ratio of the rectangle (read as the ratio of the vertical size in each direction); page 19, line 32, “In some embodiments in which the object of interest is a laptop, the aspect ratio of the MBR is calculated in the horizontal-search and/or vertical-search orientations. Laptop computers have predictable sizes and scales;” page 26, lines 1-9, “This process repeated, is allowing the search region to grow until expansion in each direction (e.g. X°, X+90°, X+180°, X+270°) consecutively).
Regarding dependent claim 20, the rejection of claim 1 is incorporated herein. Additionally, Oelke in the combination further discloses wherein in a case that a plurality of the first regions is set (figure 7), a plurality of the second regions is determined, and if a total area of the plurality of the second regions is larger than an area of a rectangle that includes the plurality of the second regions, the rectangle is determined as the second region. (page 5, lines 21-29 and page 26, lines 1-9, “This process repeated, is allowing the search region to grow until expansion in each direction (e.g. X°, X+90°, X+180°, X+270°) consecutively results in either the edges of the MBR are exceeded or the perimeter of the area meeting the acceptance threshold is reached (SEE FIG.7). If a laptop is present within the image, and therefore the MBR, the expanded search region will encompass the laptop area. To ensure that the laptop fully encompassed by the search region, the search region is slightly enlarged each is in each dimension. The probability score and size of the final search region are then used to determine the presence of a laptop with the plastic bin being screened;” being that the search region continuously is grown until the entire region is contained, the first and second regions are both made. Additionally, the second region (being the one that continuously grows) is inherently larger than the first since it includes all of the prior regions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2015/0055887 to Hasegawa discloses object detection methods within circumscribed areas

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668